TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 24, 2015



                                       NO. 03-14-00326-CV


Board of Regents, Texas State University System, and Texas State University-San Marcos,
                                       Appellants

                                                  v.

                               Stephanie Paige Steinbach, Appellee




        APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
         REVERSED AND DISMISSED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on May 1, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s interlocutory order. Therefore, the Court reverses the trial court’s interlocutory order

and dismisses Steinbach’s claims for lack of subject matter jurisdiction. The appellee shall pay

all costs relating to this appeal, both in this Court and in the court below.